HAWKINS, Judge.
Conviction is for possession of intoxicating liquor for the purpose of sale; punishment being one year in the penitentiary.
The prosecution and conviction was under chapter 7, title 11, Penal Code 1925 (article 666 et seq.), as amended, which is commonly known as the Dean Law. This entire chapter was expressly repealed by section 49, article 1 of a law called the Texas Liquor Control Act (Vernon’s Ann. P.C. art. 666 — 49) passed at the 2d Called Session of the 44th Legislat'ure (1935). The law under which conviction was obtained having been repealed, the judgment of conviction must be reversed and the prosecution ordered dismissed. See Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion of this date.